UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
GEORGE WASHINGTON,                        )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                   Civil Action No. 13-1218 (JDB)
                                          )
COASTAL INTERNATIONAL SECURITY,           )
                                          )
                  Defendant.              )
_________________________________________ )


                                  MEMORANDUM OPINION


       Plaintiff alleges that his former employer, Coastal International Security (“CIS”),

discriminated against him because of his military reserve status in violation of the Uniformed

Services Employment and Reemployment Rights Act (“USERRA”), 38 U.S.C. §§ 4301-4319.

See generally Compl. at 1-3. CIS moves to dismiss the complaint under Rule 12(b)(3) of the

Federal Rules of Civil Procedure on the ground that venue in this district is improper. Def.

Coastal International Security, Inc.’s Mem. in Support of its Mot. to Dismiss for Improper Venue

or, in the Alternative, to Transfer Venue [ECF No. 5-1] (“Def.’s Mem.”) at 2. Alternatively, CIS

“avers that venue is proper in the District of Maryland, and requests this Court to transfer this

case to the District of Maryland.” Id.

       Generally, a party may file his lawsuit in:

                (1) a judicial district in which any defendant resides, if all
               defendants are residents of the State in which the district is located;



                                                 1
                (2) a judicial district in which a substantial part of the events or
                omissions giving rise to the claim occurred . . . ; or

                (3) if there is no district in which an action may otherwise be
                brought as provided in this section, any judicial district in which
                any defendant is subject to the court’s personal jurisdiction with
                respect to such action.

28 U.S.C. § 1391(b). However, the USERRA has its own venue provision which “trumps the

general venue statute.” Johnson v. Gen. Dynamics Info. Tech., Inc., 675 F. Supp. 2d 236, 240

(D.N.H. 2009) (citations omitted). A claim under USERRA against a private employer may be

brought in “any district in which the private employer . . . maintains a place of business.” 38

U.S.C. § 4323(c)(2). That provision controls, but under either formulation, venue in this district

is improper, while venue in the District of Maryland is proper.

        Plaintiff, a resident of Maryland, states that his last workplace as a CIS employee was in

Maryland. See Compl. at 1. CIS, by counsel, represents that it is “a South Carolina corporation

with its principal place of business in Upper Marlboro, Maryland.” Def.’s Mem. at 1. It appears,

then, that Maryland is the judicial district in which CIS maintains a place of business, in which

the employment actions giving rise to plaintiff’s claims occurred, and in which CIS is subject to

the Court’s personal jurisdiction.

        “The district court of a district in which is filed a case laying venue in the wrong division

or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.” 28 U.S.C. § 1406(a). The Court will deny CIS’s

motion to dismiss and, in the interest of justice, instead will transfer this action to the United

States District Court for the District of Maryland, where plaintiff could have brought this action

initially. 1 See Johnson, 675 F. Supp. 2d at 244 (where the USERRA claim could have been


1
    CIS’s request for an oral hearing will be denied as moot.


                                                     2
brought in one of two judicial districts, the court transferred action to the district “better

positioned, on balance, to further the interest of justice”); see also Goldawr, Inc. v. Heiman, 369

U.S. 463, 467 (1962) (“recogniz[ing] that ‘the interest of justice’ may require that the complaint

not be dismissed but rather that it be transferred in order that the plaintiff not be penalized by . . .

‘time-consuming and justice-defeating technicalities’”) (citing Internatio-Rotterdam, Inc. v.

Thomsen, 218 F.2d 514, 517 (4th Cir. 1955)).

        An Order accompanies this Memorandum Opinion.




DATE: January 10, 2014                              /s/
                                                    JOHN D. BATES
                                                    United States District Judge




                                                   3